DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herner (US 2017/0238419) in view of Bierhuizen (US 20150008466)
Regarding claim 1, Herner discloses that a semiconductor device comprising:
a substrate 200;

a first pad 272 & 294A and a second pad 272 & 294B disposed on an edge part of the substrate 200 (Fig. 13);
a first wiring line 290A electrically connecting the first pad to at least one of the plurality of semiconductor structures (Fig. 12);
a second wiring line 290B electrically connecting the second pad to at least one of the plurality of semiconductor structures (Fig. 12); and
a wavelength conversion layer 300, 310, 320 (para. 0076, phosphor) disposed on the plurality of semiconductor structures 240, wherein the plurality of semiconductor structures are disposed to be spaced apart from each other in a first direction and a second direction, the first direction and the second direction cross each other, a separation distance 222 between the plurality of semiconductor structures is in a range of 5 um to 40 um (para. 0060, note: 20 um.
Herner fails to specify that a thickness of the wavelength conversion layer is in a range of 1 um to 50 um (para. 0076, note: between 10 and 1000 micron thick).
However, Bierhuizen suggests that a thickness of the wavelength conversion layer is in a range of 1 um to 50 um (para. 0023, note: 50 microns).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Herner with a thickness of the wavelength conversion layer is in a range of 1 um to 50 um as taught by Bierhuizen in order to enhance mechanical self-supporting (para. 0009) & prevent leakage of uncovered light (para. 
	
Reclaim 2, Herner & Bierhuizen disclose that the thickness of the wavelength conversion layer is greater than a thickness of the semiconductor structure (Herner in view of Bierhuizen, para. 0023).
Reclaim 3, Herner & Bierhuizen disclose that in the plurality of semiconductor structures, a ratio of a width of the semiconductor structure in the first direction to the separation distance between the plurality of semiconductor structures is 1:8 to 6:1 (para. 0066 in Herner in view of Bierhuizen’s para. 0023). 
Reclaim 4, Herner & Bierhuizen disclose that the thickness of the wavelength conversion layer is in a range of 10 um to 30 um, and an average diameter (D50) of wavelength conversion particles is in a range of 1 um to 20 um (Herner’s 0076 in view of Bierhuizen’s para. 0023). 
Reclaim 5, Herner & Bierhuizen disclose that each of the plurality of semiconductor structures includes a first conductive semiconductor layer, a second conductive semiconductor layer, and an active layer disposed between the first conductive semiconductor layer and the second conductive semiconductor layer (Herner Fig. 11 & Bierhuizen Fig. 5).
Reclaim 6, Herner & Bierhuizen disclose that a first insulating layer 252 disposed between the first wiring line and the second wiring line (Herner, Fig. 13).
Reclaim 7, Herner & Bierhuizen disclose that the first wiring line includes a first through part electrically connected to the first conductive semiconductor layer through the active layer, the second conductive semiconductor layer, and the first insulating layer and a first end part extending toward the edge part of the substrate, the second wiring line includes a second end 
Reclaim 8, Herner & Bierhuizen disclose that the first end part and the second end part extend up to the edge part (Herner, Fig. 13).
Reclaim 9, Herner & Bierhuizen disclose that the semiconductor structure further includes a plurality of holes having a predetermined depth from the second conductive semiconductor layer toward the first conductive semiconductor layer, and the plurality of holes are disposed to face the substrate (Herner, Fig. 13).
Reclaim 10, Herner & Bierhuizen disclose that a protective layer disposed to partially expose the first conductive semiconductor layer and the second conductive semiconductor layer between the substrate and the semiconductor structure (Herner, Fig. 13).
Reclaim 11, Herner & Bierhuizen disclose that a first electrode and a second electrode are disposed on the first conductive semiconductor layer and the second conductive semiconductor layer, respectively, exposed due to the protective layer (Herner, Fig. 13).
Reclaim 12, Herner & Bierhuizen disclose that the first electrode is disposed in the hole (Herner, Fig. 13).
Reclaim 13, Herner & Bierhuizen disclose that the first wiring line and the second wiring line are disposed to extend from the first electrode and the second electrode, respectively (Herner, Fig. 13).

Reclaim 15, Herner & Bierhuizen disclose that the second electrode is disposed on the second conductive semiconductor layer which is exposed due to the protective layer (Herner, Fig. 13).
Reclaim 16, Herner & Bierhuizen disclose that the first pad, the protective layer, and the first end part overlap each other in a direction perpendicular to the substrate at the edge part of the substrate, and the second pad, the protective layer, and the second end part overlap each other in the direction perpendicular to the substrate at the edge part of the substrate (Herner, Fig. 12).
Reclaim 17, Herner & Bierhuizen disclose that the plurality of first pads and the plurality of second pads are disposed along the edge part of the substrate (Herner, Fig. 12).
Reclaim 18, Herner & Bierhuizen disclose that the plurality of semiconductor devices are disposed in a center of the plurality of first pads and the plurality of second pads (Herner, Fig. 12).
Reclaim 19, Herner & Bierhuizen disclose that the first pad and the second pad are disposed above the substrate to surround the semiconductor structure at side portions of the semiconductor structure (Herner, Fig. 12).
Regarding claim 20, Herner & Bierhuizen disclose that a head lamp comprising: 
a circuit board 700 including a plurality of electrode patterns (Fig. 23, Herner);
a semiconductor device disposed on the circuit board (Fig. 23, Herner);

the plurality of electrode patterns are electrically connected to the plurality of first pads and the plurality of second pads through wires (Fig. 14 Herner in view of Bierhuizen).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899